 

Exhibit 10.3

 

REINSURANCE AND ADMINISTRATIVE SERVICES

AGREEMENT

THIS AGREEMENT is entered into by and between American Heritage Life Insurance
Company, a Florida Corporation located at 1776 American Heritage Life Drive,
Jacksonville, Florida 32224 (“AHL” or “Ceding Company”) and Columbia Universal
Life Insurance Company, a Texas Corporation, located at 11044 Research Blvd.,
Bldg. A, Austin Texas, 78759 (“CUL” or “Reinsurer”) effective the 1st day of
February, 1998.

 

WHEREAS, AHL and CUL desire to develop a life insurance program identified and
described in Exhibit A attached hereto (“the Business”);

 

WHEREAS, CUL desires to accept the risk, as well as administer and market the
Business to which AHL will issue policies (“the Policies”);

 

WHEREAS, AHL and CUL agree to do business, are authorized to do business in
accordance with the terms of this Agreement, and are properly licensed and
authorized to transact said insurance business; and

 

WHEREAS, AHL and CUL agree to cooperate fully in the operation of this
Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants, conditions, and
promises set forth herein, AHL and CUL agree as follows:

 

ARTICLE I.  REINSURANCE

 

1. General Terms

 

1.1  Scope of Reinsurance.  As of the effective date of this Agreement, one
hundred percent of the Business issued by AHL and as defined in Exhibit A shall
be exclusively and automatically reinsured with CUL, including waiver of premium
benefits and benefits arising from any conditional receipt issued by AHI.
hereunder.  All reinsurance ceded shall automatically be subject to the terms
and conditions set forth herein.

 

1.2  Plan of Reinsurance.  The consideration to be paid by AHL to CUL for
reinsurance hereunder shall be one hundred percent of the insurance premiums
subject to this Agreement. CUL shall pay one hundred percent of the amount of
all death claims incurred after the effective date, and all surrender benefits.
CL shall calculate and hold reserves which are required by applicable statutes. 
The reinsurance shall be subject to the same terms and conditions as the policy
issued by Ceding Company to the Insureds.

 

1.3  Liability.  Upon execution of this Agreement, CUL shall be liable to Ceding
Company for benefits covered by reinsurance hereunder to the same extent as
ceding company is liable to the insured for such benefits, and all reinsurance
shall be subject to the terms and conditions of the particular policy under
which Ceding Company is liable.

 

--------------------------------------------------------------------------------


 

1.4  Tax Credits.  Except in those instances where CUL is taxed directly and
independently on premiums collected by it, CUL shall reimburse AHL for taxes on
insurance premiums paid to such states, if any, that do not allow insurance
premiums paid to CUL by AHL as a deduction in the tax statement of AHL.  Such
tax reimbursement shall be at the exact tax rate applied.

2. DAC Tax - §1.848-2(g)(8) Election.

 

2.1  DAC Tax.  Pursuant to §1.848-2(g)(8) of the Income Tax Regulations issued
December, 1992 under §848 of the Internal Revenue Code of 1986, as amended, CUL
and AHL agree to the following election for the current tax year and all
subsequent tax years for which this Agreement remains in effect.  The terms used
in this Article are defined by reference to Regulation Section 1.848-2 in effect
December, 1992.

 

2.2  The party with net positive consideration for this Agreement for each
taxable year will capitalize specified policy acquisition expenses with respect
to this Agreement without regard to the general deduction limitation of
§848(c)(1).

 

2.3  Both parties agree to exchange information pertaining to the amount of net
consideration under this Agreement each year to ensure consistency or as
otherwise required by the Internal Revenue Service.

 

2.4  CUL shall submit to AHL by June 1 of each year a schedule of its
calculation of the net consideration for the preceding calendar year.  This
schedule of calculations will be accompanied by a statement signed by an officer
of the company stating that such net consideration will be reported in the tax
return for the preceding calendar year.

 

2.5  AHL may contest such calculation by providing an alternative calculation in
writing within thirty (30) days of receipt of such calculation.  Unless notified
otherwise, AHL will report the net consideration as determined by CUL in its tax
return for the previous calendar year.

 

2.6  If AHL contests the calculation of the net consideration, both parties will
act in good faith to reach an agreement as to the correct amount within thirty
(30) days of the date the alternative calculation is submitted.  If both parties
reach an agreement on an amount of net consideration, both parties shall report
such amount in their respective tax returns for the previous calendar year.

 

ARTICLE II.  ADMINISTRATIVE SERVICES

 

1. General Administration

 

1.1  CUL agrees to adopt and implement procedures as mutually agreed upon with
AHL to issue, service, and underwrite the Business.  CUL’s administrative
responsibilities are limited to those items that directly relate to the
Business.  AHL

 

--------------------------------------------------------------------------------


 

agrees that CUL has all marketing and  administration rights to the Business
while this Agreement is in effect.  It is further agreed that CUL has the right
to take any rate actions, if such action is warranted by the financial
performance of the Business and in accordance with regulatory requirements.

 

1.2  Reinsurer shall also perform administrative services on the Policies, using
forms and procedures acceptable to AHL and in accordance with any and all
applicable rules and  regulations of regulatory authorities. CUL shall perform
all administrative services relating to the Business, including but not limited
to the following:

 

a)

 

Process applications for coverage according to the procedures;

b)

 

Prepare and issue policies or certificate booklets on forms for each eligible
person or entity (“the Insureds”);

c)

 

Bill, receive and remit premiums;

d)

 

Audit premium payments and billing copies received to verify the accuracy of the
payments;

e)

 

In addition to specific reports referenced herein, prepare and transmit to AHL,
management reports containing such information as reasonably requested by AHL to
properly monitor the Business;

f)

 

Maintain accounting records relating to the Business on behalf of AHL in a form
mutually agreed by both parties. CUL shall prepare a final settlement and
premium reconciliation on a quarterly basis in a format acceptable to AHL to
fulfill AHL’s financial and data reporting obligations;

g)

 

Calculate and pay commissions to duly licensed and appointed agents in a timely
fashion according to commission schedules;

h)

 

Handle all correspondence with brokers and subagents as well as with Insureds;

i)

 

Perform any other administrative services as may be agreed upon by the parties
to this Agreement.

 

1.3  CUL agrees to bear all expenses necessary to administer the Business,
including but not limited to medical examinations, inspections fees, and costs
of printing all forms used in administering this Agreement.

 

2. Marketing Services

 

2.1  CUL shall have the authority to recommend agents and brokers for
appointment.  CUL may contract agents and brokers directly, submitting necessary
appointment information as required to AHL.  AHL may, at its option, refuse to
appoint any proposed agent or broker, and may, at any time, refuse to accept any
future business from any agent or broker proposed by CUL and accepted by AHL. 
CUL shall pay all license appointment and termination fees.  CUL shall further
administer payment of agent commissions in accordance with commission schedules.

 

2.2  CUL shall be responsible for all marketing and soliciting applications for
the Business and shall bear the entire cost for marketing, soliciting and
printing, promotional materials used for this purpose including, but not limited
to, sales brochures, agent applications, agent supply order forms, sales
material, underwriting and service guides, mailing envelopes, proposal request
forms, any correspondence and mass-produced printings related to

--------------------------------------------------------------------------------


 

marketing, other sales literature, plan rates and area classifications, and
outline of coverage forms.  All  solicitation materials bearing the name of
American Heritage Life Insurance Company shall be subject to prior written
approval by AHL.

 

3. Underwriting Services

3.1  CUL shall underwrite all applications at its expense for the benefit of
AHL.  CUL shall maintain all underwriting files for AHL subject to audit by AHL
with reasonable notice during normal business hours.  All policy material,
certificates, and written communications shall be promptly delivered by AHL to
the appropriate parties at CUL.

 

3.2  CUL shall have authority to establish procedures for approval of applicants
for coverage under the Policies.

 

4. Compliance

 

4.1  CUL shall develop all forms, policies, riders, certificates and actuarial
memoranda required to comply with applicable state laws and to obtain insurance
department approvals for use of policy forms. CUL shall be responsible for
submission of all required filings, including rate and advertising filings, to
the applicable insurance departments.

 

5. Premium Payments

 

5.1  The payment to CUL of any premiums or charges for insurance by or on behalf
of an Insured shall be deemed to have been received by AHL.

 

5.2  CUL shall be responsible for sending coverage lapse notices to Insureds for
nonpayment of premium and shall retain copies of said lapse notices for audit.

 

6. Claims Services

 

6.1  Whenever a claim is made under any reinsured policy subject to this
Agreement, it shall be taken and considered by CUL to be a claim for the amount
of reinsurance on such risk.

 

6.2  CUL shall perform the claim services listed below on behalf of AHL in
strict compliance with the Policies and all applicable rules and regulations of
regulatory authorities.  CUL shall bear any expenses incurred in defending or
investigating any claim.

 

a)

 

Determine benefits and issue payment for valid claims under the Policies;

b)

 

Calculate benefits and issue payment for valid life insurance and accidental
death and dismemberment claims; and

c)

 

Maintain complete claim and claim payment records;

 

--------------------------------------------------------------------------------


 

6.3  In every case of loss, proof of loss obtained by CUL shall likewise be
taken as sufficient by AHL.  Whether a claim payment is made under the strict
policy conditions or compromised for a lesser amount, any settlement made by CUL
shall be unconditionally binding upon AHL.

 

7. Records

 

7.1  CUL shall maintain for AHL at CUL’s principal offices a complete history of
all in-force policies and certificates, as well as books and records of all
transactions between CUL and any Insureds, vendors, contractors, subcontractors,
in accordance with its records retention schedule.  CUL’s records retention
schedule shall comply with prudent standards of insurance record-keeping and all
applicable rules and regulations of regulatory authorities. All records
maintained by CUL for the Business shall be made available to AHL for inspection
upon request during normal business hours and in a form consistent with the way
in which they are maintained.

 

8. Audit

 

8.1  AHL shall be entitled to make audits of the records, books, and accounts of
CUL relating to the Business to determine the accuracy of administration of the
Business.  Those audits shall be with reasonable notice and during normal
business hours, and CUL shall cooperate to the fullest extent in accommodating
all such audits.

 

8.2  CUL shall permit access to records and cooperate with the Commissioner or
Director of Insurance for a given state for the purpose of examination, audit
and inspection.

 

9. Advertisements

 

9.1  CUL shall not use any written or oral advertisement bearing AHL’s name
withoutAHL’s express consent.

 

9.2  CUL is free to name the products and agrees to indemnify and hold harmless
AHL in the event a conflict with a registered or non-registered trade or service
mark occurs.

 

9.3  CUL shall be responsible for obtaining all advertising approvals required
by law and maintaining a complete advertising file.

 

10. Complaints and Litigation

 

10.1  CUL shall maintain a complaint log of all complaints which complies with
the respective state laws and shall make it available for review by AHL. 
“Complaints” for purposes of this paragraph includes any written correspondence
from an insured, agent, provider, attorney or beneficiary, which primarily
expresses a specific grievance and which solicits a response.

 

--------------------------------------------------------------------------------


 

10.2  CUL and AHL shall promptly notify each other of any correspondence from or
inquiries by any state regulatory agency concerning the Business, and of any
litigation or written notice of suit, of which either becomes aware in
connection with the Business.

 

10.3  CUL shall be responsible for responding to any inquiries or complaints
from governmental authorities.

 

10.4  CUL will be responsible for and will pay court costs and attorney’s fees
for any legal actions arising from or relating to the Business.  For any legal
actions brought against AHL, CUL, or jointly against CUL and AHL relating to the
Business, AHL shall have the option of defending itself or having CUL handle its
defense.

 

11. Indemnification

 

11.1  CUL agrees to indemnify and hold harmless AHL from any and all claims,
demands or suits brought against AHL for any losses, costs, damages, expenses
and attorneys’ fees arising out of or caused by the negligent, fraudulent or
criminal acts of CUL’s officers, agents and employees.

 

11.2  AHL agrees to indemnify and hold harmless CUL from any and all claims,
demands or suits brought against CUL for any losses, costs, damages. expenses
and attorneys’ fees arising out of or caused by CUL’s actions, if required to be
taken or not taken at the written direction or request of AHL, provided that
such losses, costs. claims, demands, damages. expenses, or fees did not arise
from or were not caused by the negligence or misconduct of CUL’s officers,
agents, and employees in carrying out any such requirement, direction, or
request.

 

11.3  Neither party shall be obligated under any circumstances to indemnify for
in-house administrative or legal expenses.

 

12. Limitation of Liability

 

12.1  CUL and AHL agree to exercise ordinary care in the performance of
obligations under this Agreement.  In no event shall either party be liable for
any indirect damages, including without limitation any consequential,
incidental, special or exemplary damages, even if the party has been advised of
the possibility of such damages.  Unless otherwise provided in writing, the
maximum liability of either party to the other shall be limited to actual
damages and out of pocket expenses.  The parties make no warranties, express or
implied. in law or in fact.

 

13. Relationship of the Parties

 

13.1  This contract, together with any exhibits, constitutes the entire
agreement between AHL and CUL and supersedes all prior agreements, oral or
written.  No waiver or modification of any of the same terms or conditions
hereof shall be valid or binding on the

 

--------------------------------------------------------------------------------


 

parties unless in writing and signed by both parties.

 

13.2  This Agreement may not be assigned in whole or in pen by CUL without the
prior written consent of AHL.  Any assignee shall be bound by the terms of this
Agreement.

 

                                       14. Regulatory Authorities

 

14.1  In the conduct of its business and in the performance of its obligations
under this Agreement, CUL shall comply with all applicable statutes, ordinances,
rules and regulations of any and all federal, state, and municipal regulatory
authorities.  Where requirements of any state law conflict with any of the terms
of this Agreement, the former shall control, but only with respect to the state
in which it applies.

 

14.2  It is understood and agreed that any change to this Agreement regarding
and affecting business written or administered for residents in states which
require notice of such changes be communicated to the appropriate regulatory
authorities, shall be complied with in full by CUL.

 

15. Error & Oversight

 

15.1  If, unintentionally and through error or oversight, either AHL or CUL
fails to comply with the terms of this Agreement, and if, upon discovery by one
of such failure, the other is immediately notified, then the duties and
responsibilities of both AHL and CUL shall be as if each had complied with the
terms of this Agreement, subject always to correction of the error or oversight.

 

16. Term - Termination

 

16.1  This Agreement shall be unlimited as to its duration.  The reinsurance
with CUL on all policies reinsured under this Agreement shall be maintained in
force as long as such policies remain in force either continuously, by
reinstatement, by substitution, or conversion, notwithstanding termination of
this Agreement.  CUL shall remain liable thereon until termination or expiration
of the insurance reinsured.  No reinsurance on any policy may be reduced or
recaptured by AHL.

 

16.2  This Agreement shall terminate automatically when all the policies under
this Agreement have expired.  This Agreement may also be terminated by the
mutual agreement of both parties at any time.  Upon notice of termination by
either party, AHL shall have the right to instruct CUL to cease all sales and
solicitation of the Business.

 

17. Insolvency

 

17.1  Definition of insolvency.  For purposes of this section, either party
shall be deemed insolvent if:  a) a court order is issued voluntarily or
involuntarily placing it into conservatorship, rehabilitation, receivership, or
liquidation, or appointing a conservator, rehabilitator, receiver or liquidator
to take over its business; or b) it has

 

--------------------------------------------------------------------------------


 

filed or consents to the filing of petition in bankruptcy, seeks reorganization
or an arrangement with creditors or takes advantage of any bankruptcy,
dissolution, liquidation or similar law or statute.

 

17.2  Insolvency of CUL.  In the event of the insolvency of CUL, all payments
due to CUL by AHL shall be payable directly to CUL, its liquidator, receiver, or
statutory successor on the basis of the liability of AHL under the policies
reinsured without diminution because of insolvency.

 

17.3  Insolvency of AHL.  In the event of the insolvency of AHL, all payments
due to AHL by CUL shall be payable directly to AHL, its liquidator, receiver, or
statutory successor on the basis of the liability of CUL under the policies
reinsured without diminution because of insolvency.

 

17.4  Any debts or credits, matured or unmatured, liquidated or unliquidated, in
favor of or  against either party with respect to this Agreement are deemed
mutual debts or credits, as the case may be, and will be offset, and only the
balance will be allowed or paid.

 

18. Amendment of Agreement

 

18.1  This Agreement shall not be modified or amended except in writing signed
by an officer of CUL and an officer of AHL.

 

19. Controlling Law

 

19.1  This Agreement shall be subject to and construed under the laws of the
State of Florida without regard to conflict of law principles.  If any part,
term, or provision of this Agreement shall be held void, illegal, or
unenforceable, the validity of the remaining portions or provisions shall not be
affected thereby.

 

20. Waiver or Breach

 

20.1  Failure to insist upon strict compliance with any of the terms herein
shall not operate, or be construed, as a continuing waiver of such provision or
any other provision in this Agreement.  This right to insist upon full
compliance and performance of such terms in the future and to invoke any and all
applicable remedies for breach shall not be affected by any prior waiver or
excuse of performance.

 

21. Counterparts

 

21.1  It is understood and agreed that this Agreement may be executed in
identical counterparts, each of which shall be deemed an original for all
purposes.

--------------------------------------------------------------------------------


THE PARTIES HERETO affix their respective signature by their duly authorized and
acting officers as of the effective date of this contract

 

 

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

 

[g38711kk01i001.jpg]

 

By:

C. RICHARD MOREHEAD

 

 

President

 

 

 

COLUMBIA UNIVERSAL LIFE INSURANCE COMPANY

 

[g38711kk01i002.jpg]

 

By:

MIKE PINKHAM

 

 

President and CEO

 

--------------------------------------------------------------------------------


 

EXHBIT A

INSURANCE PROGRAMS

 

Insurance Programs (the “Business”) subject to this Agreement constitute all the
following life insurance and annuity policies administered by CUL.

 

INSURANCE PROGRAMS

 

STATE

 

FORM NO.

 

 

 

 

 

Simplified Issue Whole

Life (SIWL) Final Expense

 

NC

 

L-D022

 

 

 

 

 

Summer Pay Annuity for

Retirement (SPAR)

 

NC, VA

 

A-B021

--------------------------------------------------------------------------------


 

Projected Annualized Premiums of Production Under

Reinsurance and Administrative Services Agreement

 

1999 through 2001

 

by and between

 

Columbia Universal Life Insurance Company and American Heritage Life Insurance
Company

 

 

1999

 

 

LIFE

 

 

 

ANNUITY

 

 

 

 

 

 

 

$5,000

 

 

 

$8,000,000

 

 

 

 

 

 

 

 

 

2000

 

 

 

 

 

 

 

 

 

LIFE

 

 

 

ANNUITY

 

 

 

 

 

 

 

$0

 

 

 

$12,000,000

 

 

 

 

 

 

 

 

 

2001

 

 

 

 

 

 

 

 

 

LIFE

 

 

 

ANNUITY

 

 

 

 

 

 

 

$0

 

 

 

$18,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

$5,000

 

 

 

$38,000,000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------